
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 1774
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		For the relief of Hotaru Nakama
		  Ferschke.
	
	
		1.Permanent resident status for Hotaru Nakama
			 Ferschke
			(a)In GeneralNotwithstanding subsections (a) and (b) of
			 section 201 of the Immigration and Nationality
			 Act, Hotaru Nakama Ferschke shall be eligible for issuance of an
			 immigrant visa or for adjustment of status to that of an alien lawfully
			 admitted for permanent residence upon filing an application for issuance of an
			 immigrant visa under section 204 of such Act or for adjustment of status to
			 lawful permanent resident.
			(b)Adjustment of StatusIf Hotaru Nakama Ferschke enters the United
			 States before the filing deadline specified in subsection (c), she shall be
			 considered to have entered and remained lawfully and shall, if otherwise
			 eligible, be eligible for adjustment of status under section 245 of the
			 Immigration and Nationality Act as of
			 the date of the enactment of this Act.
			(c)Deadline for Application and Payment of
			 FeesSubsections (a) and (b)
			 shall apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of Immigrant Visa
			 NumberUpon the granting of
			 an immigrant visa or permanent residence to Hotaru Nakama Ferschke, the
			 Secretary of State shall instruct the proper officer to reduce by 1, during the
			 current or next following fiscal year, the total number of immigrant visas that
			 are made available to natives of the country of the alien’s birth under section
			 203(a) of the Immigration and Nationality
			 Act or, if applicable, the total number of immigrant visas that are
			 made available to natives of the country of the alien’s birth under section
			 202(e) of such Act.
			(e)PAYGOThe budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go-Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the Senate Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
